Citation Nr: 1137068	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-41 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for vision loss.

3.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected left knee disability.

4.  Entitlement to service connection for a back disability, claimed as secondary to service-connected left knee disability.

5.  Entitlement to service connection for a dental condition.

(The issue of entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred in conjunction with treatment received on September 15, 2005 at St. Francis Emergency Physicians will be addressed in a separate decision.)

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a videoconference hearing before the undersigned in March 2011.  A copy of the hearing transcript has been associated with the claims folder.

The issues of entitlement to service connection for right knee and back disabilities, claimed as secondary to service-connected left knee disability, and for a dental condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

During the March 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, expressed a desire to withdraw his appeals of the denial of service connection for a bilateral hearing loss disability and vision loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals of the denial of service connection for a bilateral hearing loss disability and vision loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdraws must be in writing.  Id.  In the present case, the Veteran, through his attorney, has withdrawn the appeals for whether new and material evidence has been received to reopen the claim for service connection for a bilateral hearing loss disability as well as entitlement to service connection for vision loss.  See the March 2011 Board hearing, page 3.  Thus, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the appeals of these issues are dismissed.




ORDER

The appeal on the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral hearing loss disability is dismissed.

The appeal on the claim of entitlement to service connection for vision loss is dismissed.


REMAND

Service connection for right knee and back disabilities

The evidence of record shows that the Veteran was afforded a VA examination in April 2009 in order to determine whether his right knee and back disabilities are related to his service-connected left knee disability.  After examination of the Veteran and review of his claims folder, the VA examiner concluded that "Veteran['s] right knee condition is less likely as not (less than 50/50 probability) caused by or a result of left knee condition; Veteran['s] low back condition is not caused by or a result of his left knee condition."  The examiner's rationale for her conclusion was based on her finding that the Veteran's bilateral knee disabilities progressed at the same time, and that if one knee was secondary to the other injury, one would expect the affected knee (the left knee) to demonstrate changes sooner than an unaffected knee.  As both knees demonstrated degenerative joint disease, the examiner indicated that these are age related changes.  She also noted X-rays of the Veteran's toe which showed age-related arthritic changes.  She further noted age related changes on an MRI of the Veteran's spine dated in 1999, and that his low back pain is secondary to his herniated disc which occurred after service.

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims.  Specifically, VA regulations provide that service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  In addition, if a nonservice-connected disorder is aggravated by a service-connected disorder, the Veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Crucially, however, the VA examiner did not render an opinion as to whether the Veteran's right knee and low back disabilities were aggravated by his service-connected left knee disability.  In light of the foregoing, the Board finds that a supplemental VA opinion is necessary to address whether the Veteran's right knee and low back disabilities were aggravated by his service-connected left knee disability.    

Additionally, during the above-referenced videoconference hearing in March 2011, the Veteran discussed his right knee and low back disabilities and claimed that his symptoms are related to his service-connected left knee disability.  He also indicated that he had recently undergone treatment at the VA Medical Center in Wichita, Kansas for his right knee disability.  See the March 2011 Board hearing transcript, pgs. 4-5.  The Board notes that the most recent VA treatment records associated with the Veteran's claims folder are dated in August 2010.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Further, the Board notes that the Veteran testified that he received treatment from a chiropractor in 2003 and 2004 for his right knee and back disabilities.  See the March 2011 Board hearing transcript, pgs. 5-7.  However, these records are not associated with the Veteran's claims folder.


Service connection for a dental condition

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  The VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  Furthermore, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim."  38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b) (1).

In this case, the Board finds that a VA medical opinion is necessary with respect to the Veteran's claim of entitlement to service connection for a dental condition prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4).  

In particular, the Veteran testified at the March 2011 Board hearing that he injured his mouth during service in 1976 or 1977 when he was involved in a fight which required dentures.  See the March 2011 Board hearing transcript, pgs. 8-9.  

The Board notes that the Veteran's service treatment records document dental treatment in 1976.  Specifically, a service treatment record dated in October 1976 indicates that the Veteran was treated for a right upper molar abscess.  A subsequent treatment record dated in November 1976 notes that a periodontal examination revealed "many deep periodontal pockets especially around molar teeth."  Further, an X-ray report revealed loss of bone around all of the Veteran's molar teeth which was possibly due to plaque buildup and lowered body resistance.  Accordingly, evidence of an in-service disease is arguably met.

There is no opinion of record as to whether the Veteran's current dental impairment is related to his in-service treatment.  In light of the foregoing, an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's dental condition and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Additionally, during the above-referenced videoconference hearing in March 2011, the Veteran discussed his dental condition and claimed that his symptoms have persisted since military service.  He also indicated that he had undergone treatment at the VA Medical Center in Muskogee, Oklahoma in 1980 and 1981 as well as at the VA Medical Center in Tulsa, Oklahoma in 1988 and 1989 for the dental condition.  See the March 2011 Board hearing transcript, pgs. 10, 14.  The Board notes that these VA treatment records are not associated with the Veteran's claims folder.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell, supra.  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his right knee and back disabilities as well as his dental condition since service.  Of particular interest are private chiropractor treatment records from 2003 and 2004.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any records from the VA Medical Center in Wichita, Kansas after August 2010 pertaining to the Veteran's right knee disability as well as records from the VA Medical Center in Muskogee, Oklahoma from 1980 and 1981 and the VA Medical Center in Tulsa, Oklahoma from 1988 and 1989 pertaining to the Veteran's dental condition.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Right knee and back disabilities.  The RO should refer the case to an appropriate VA examiner for a supplemental opinion.  The claims folder must be made available to and reviewed by the examiner.  The examiner must provide an opinion, in light of the service and post-service medical evidence of record, as to the following:

a.  whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's right knee disability was aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected left knee disability.  If the 

examiner finds that the right knee disability is aggravated by the service-connected left knee disability, then he/she should quantify the degree of aggravation;

b. whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's back disability was aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected left knee disability.  If the examiner finds that the back disability is aggravated by the service-connected left knee disability, then he/she should quantify the degree of aggravation.  

The examiner should indicate in his/her report that the claims file was reviewed.  If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Dental condition.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his dental condition.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a.  Identify any current dental condition;

b.  If a dental condition is diagnosed, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include in-service treatment in 1976.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


